DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 4 of claim 12, the term “the a chamber” appears to be redundant and a typographical error, the examiner suggests replacing the term “the a chamber” with a term --a chamber--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 1-2, 3, 6-7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US 2012/0128336)
      Kato discloses a process chamber comprising:
    a chamber body 6 having a chamber floor 62 and sidewalls defining an interior volume, the chamber floor having a top surface and a bottom surface defining a thickness of the chamber floor and an opening through the thickness of the chamber floor (page 3, para 0054-0055, fig. 1)
 a support plate 471 having a top surface and a bottom surface defining a support plate thickness, the top surface of the support plate in contact with the bottom surface of the chamber floor 62, the support plate having an opening extending through the support plate thickness and aligned with the opening through the thickness of the chamber floor (page 4, para 0065-0066, fig. 1)

 a motor 40 connected to the bottom surface of the support plate 471 and configured to rotate the support post 41 around the rotational axis and move the support post along a length of the rotational axis (page 4, para 0063-0065, fig. 13)
 a bellows 47 configured to allow the support post 41 to extend therethrough and separate a vacuum environment in the interior volume from an atmospheric environment outside the chamber body while allowing movement of the chamber floor (page 4, para 0066, fig. 1)
 Regarding claim 2, Kato discloses that the bellows 47 comprises a top plate and a bottom plate, the top plate connected to the chamber floor 62 and the bottom plate connected to the support plate 471 (page 4, para 0066, fig. 5)
Regarding claim 3, Kato discloses that the bellows 47 comprising a bellows flange connected to the top plate of the bellows, the bellows flange having a diameter larger than a diameter of the top plate, the bellows flange connected to the top surface of the chamber floor 62 (fig.5)
[AltContent: arrow][AltContent: arrow]                                                 Bellows top plate                                       a bellows flange

    PNG
    media_image1.png
    142
    292
    media_image1.png
    Greyscale




Regarding claims 7-8, Kato discloses that the process chamber further comprising 3 alignment pins 70 configured to maintain positioning of the support plate 471 relative to the chamber floor, each of the at least one alignment pin being disposed within an aperture formed in the top surface of the support plate and an aperture formed in the bottom surface of the chamber floor 62 (page 6, para 0089, page 9, para 0118, fig. 5)

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna et al (U.S. 10,679827)
      Krishna discloses a process chamber comprising:
    a chamber body 220 having a chamber floor 210 and sidewalls defining an interior volume, the chamber floor 210 having a top surface and a bottom surface defining a thickness of the chamber floor and an opening through the thickness of the chamber floor (col 8, lines 1-10, fig. 2A)
 a support plate having a top surface and a bottom surface defining a support plate thickness, the top surface of the support plate in contact with the bottom surface of the chamber floor 210, the support plate having an opening extending through the support plate thickness and aligned with the opening through the thickness of the chamber floor (col 8, lines 35-40, fig. 2A)

[AltContent: arrow]
    PNG
    media_image2.png
    110
    608
    media_image2.png
    Greyscale


                 Support plate for chamber floor 210 ( fig.2A)
   a support post 256 extending through the support plate and the chamber floor 210, the support post having a rotational axis, a bottom end outside the interior volume and a top end inside the interior volume of the chamber body 220 (col 8, lines 25-35, fig. 2A)
 an actuator/a motor connected to the bottom surface of the support plate and configured to rotate the support post 256 around the rotational axis and move the support post along a length of the rotational axis (col 9, lines 55-67, figs 3A-3B)
 a bellows 284/286 configured to allow the support post 256 to extend therethrough and separate a vacuum environment in the interior volume from an atmospheric environment outside the chamber body while allowing movement of the chamber floor 210 (col 8, lines 1-15, col 9, lines 11-16, fig. 2A)
   Regarding claim 5, Krishna discloses that the bellows is configured to allow the chamber floor 210 to move/deflect under vacuum without affecting alignment of the support post (col 9, lines 55-67, figs. 3A-3B)

Claim(s) 12, 14-15, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna et al (U.S 10,679827)
    Krishna discloses a processing method comprising:

creating a vacuum environment within the chamber volume 240 causing a movable chamber floor 210 to move/deflect toward the chamber volume 240 while maintaining the process gap (col 8, lines 50-67, col 9, lines 25-35, figs 2A-2B)
  Regarding claim 14, Krishna discloses an actuator/a motor is connected to the bottom surface of the support plate and configured to rotate the support post 256 around a rotational axis of the support post and move the support post along a length of the rotational axis (col 9, lines 55-67, figs 3A-3B)
Regarding claim 15, Krishna discloses a processing method wherein a bellows 284/286 configured to allow the support post 256 to extend therethrough and separate the vacuum environment in an interior volume from an atmospheric environment outside a chamber body 220 while allowing movement of the chamber floor 210 (col 8, lines 1-15, col 9, lines 11-16, fig. 2A)
Regarding claim 16, Krishna discloses that the bellows is configured to allow the chamber floor 210 to move/deflect under vacuum without affecting alignment of the support post (col 9, lines 55-67, figs. 3A-3B)
Regarding claim 17, Krishna discloses one alignment pin configured to maintain positioning of the support plate relative to the chamber floor 210, each of the at least one alignment pin 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2012/0128336) as applied to claim(s) 1-2, 3, 6-7, 8 above and further in view of Kadkhodayan et al (US 2009/0200269)
   The features of claims 1, 3 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 4, Kato fails to disclose that the process chamber further comprising one O-ring between the bellows flange and the top surface of the chamber floor
   Kadkhodayan discloses a processing chamber comprises one dielectric ring/O-ring 220 between a bellows flange 264 and the top surface of a chamber floor (page 3, para 0025, page 6, para 0051, fig. 1)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s process chamber by inserting one silicone material O-ring between the bellows flange and the top surface of the chamber floor to fit and seal gaps between the components as taught in Kadkhodayan (page 6, para 0051)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (U.S 10,679827) as applied to claim(s) 12, 14-15, 16-17 above and further in view of Kadkhodayan et al (US 2009/0200269)
   The features of claim 12 are set forth in paragraph 6 above. Unlike the instant claimed invention as per claim 13, Krishna fails to specifically disclose the limitation of wherein the process gap is between 1mm and 2mm.
  Kadkhodayan discloses a processing chamber comprises a process gap 232 between a top surface of one substrate support surface 215 located within a chamber volume and a chamber lid 228, the gap is adjustable by moving the surface 215 up and down (page 2, para 0018, 0021, fig. 1)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s process chamber by adjusting/ moving the substrate support surface 254 to adjust/optimize the process gap, in view of Kadkhodayan, to any desirable gaps including the claimed gaps. 

Allowable Subject Matter
Claim 20 is allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 20, the cited prior art of record fails to disclose or render obvious a process chamber comprises a plurality of process stations located in the interior volume of the chamber body, the plurality of process stations being configured to perform one or more deposition processes, in combination with the rest of the limitations of claim 20
s 9-10, 11, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   The following is a statement of reasons for the indication of allowable subject matter: 
   Regarding claim 9, the cited prior art of record fails to disclose or render obvious a process chamber comprises the limitation wherein the at least one alignment pin is positioned within an outer peripheral portion of the chamber floor, the outer peripheral portion of the chamber floor being substantially unaffected by deflection when the interior volume is under a vacuum environment, in combination with the rest of the limitations of claim 9
Regarding claim 10, the cited prior art of record fails to disclose or render obvious a process chamber comprises the limitation of wherein the at least one alignment pin is positioned within an outer peripheral portion of the chamber floor, the outer peripheral portion defined as the outer 25% of a distance from a center of the opening in the chamber floor to the sidewalls, in combination with the rest of the limitations of claim 10
 Regarding claim 11, the cited prior art of record fails to disclose or render obvious a process chamber comprises the limitation of wherein when the interior volume is under a vacuum environment, a center portion of the chamber floor deflects toward the interior volume increasing a gap between the bottom surface of the chamber floor and the top surface of the support plate within the center portion, the gap remaining at atmospheric conditions, in combination with the rest of the limitations of claim 11
 Regarding claim 19, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein when the interior volume is under the vacuum 
  Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the cited prior art of record fails to disclose or render obvious a process chamber comprises the limitation of wherein the at least one alignment pin is positioned within an outer peripheral portion of the chamber floor, the outer peripheral portion of the chamber floor being substantially unaffected by deflection when the interior volume is under a vacuum environment, in combination with the rest of the limitations of claim 18

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713